914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gilbert Lawrence CLARK, Shadid Tamir Abdul Rahim, RobertTyrone Morgan, Defendants-Appellants.
No. 89-6314.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided Sept. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CR-83-351-H;  CA-89-1125-H, CA-89-1126-H, CA-89-1127-H)
Gilbert Lawrence Clark, Shadid Tamir Abdul Rahim, Robert Tyrone Morgan, appellants pro se.
Jamie M. Bennett, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gilbert Lawrence Clark, Shadid Tamir Abdul Rahim, and Robert Tyrone Morgan appeal from the district court's order re-fusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we decline to appoint counsel and affirm on the reasoning of the district court.*   United States v. Clark, CR-83-351-H;  CA-89-1125-H, CA-89-1126-H, CA-89-1127-H.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny appellants' motion seeking a response to their informal brief from the government